Citation Nr: 1302527	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Refractive errors are not disabilities for which VA compensation benefits may be awarded.

2.  The evidence of record does not demonstrate that the Veteran currently has an eye disability that is due to her military service, or any incident therein.

3.  In May 2004, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for migraine headaches.  Although notified of this decision that same month, the Veteran did not timely file an appeal.

4.  Evidence received since the RO's May 2004 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for migraine headaches.  

5.  The Veteran's migraine headaches have been aggravated by her service-connected hypertension.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2012).

2.  New and material evidence has been submitted since the RO's May 2004 rating decision, and the Veteran's claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for migraine headaches, secondary to service-connected hypertension, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 

App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claim seeking service connection for an eye disability, a February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the February 2007 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Accordingly, the RO effectively satisfied the notice requirements, and there will be no prejudice to the Veteran from any deficiencies of notice.  

As for the Veteran's claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO's August 2005 and July 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  Moreover, given the favorable outcome below, no conceivable prejudice to the Veteran could result from the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, the Board finds that adequate notice has been provided.

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A September 2005 VA neurological examination and a May 2011 VA eye examination were performed by VA examiners that had reviewed the Veteran's claims file, reviewed the history of the disabilities on appeal with the Veteran, conducted an examination of the Veteran, and included a rationale for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation 

purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2011, the Board remanded this matter to the RO directing that additional treatment records be requested; that a medical examination be conducted to consider the etiology of any current eye disability found; and that the RO readjudicate the Veteran's claim seeking service connection for migraine headaches using a new and material analysis under 38 C.F.R. § 3.156.  The RO subsequently obtained additional private and VA treatment records; scheduled the Veteran for a May 2011 VA eye examination; and readjudicated the Veteran's claims using the proper standards in an April 2012 supplemental statement of the case.  Accordingly, the directives of the Board's April 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

I.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

II. Eye Disability

The Veteran is seeking service connection for an eye disability.  She attributes this disability to her having been struck in the left eye by a bug during service.  She contends that this incident resulted in a tear in her cornea.  She also alleges that she was struck by a softball during service.

The Veteran's enlistment examination, performed in October 1977, noted findings of 20/20 uncorrected vision, bilaterally.  Service treatment records noted the Veteran's complaints of blurry vision and poor night vision beginning in 1985.  A February 1988 inservice eye consultation report noted a diagnosis of mild hyperopia, bilaterally.  Subsequent inservice eye consultations in January 1992, February 1994, January 1995, and August 1997, noted ongoing eye problems, including astigmatism, pterygium, and myopia.  Service treatment records were silent as to any bug or softball injury to the eye, or any findings of a tear in the cornea.  The Veteran's retirement examination, conducted in May 1998, revealed a normal eye examination.  The report listed uncorrected distance vision of 20/20, bilaterally; and corrected distance vision of 15/20 in the right eye and 20/20 and in the left eye.  

A March 2005 VA eye examination revealed a refraction of +0.25 sphere in the right eye and +0.50 in the left eye with best corrected vision of 20/20 in both eyes.  The report noted that examination of the lens was clear, bilaterally.  A February 

2006 VA eye consultation report revealed corrected distance vision of 20/20 in the right eye and 20/50 in the left eye.  A February 2007 VA treatment report noted findings of a dense posterior subcapsular cataract in the left eye, with significantly decreased vision in the left eye.  The report noted that the Veteran denied having any ocular trauma.  A February 2007 private eye examination revealed an assessment of posterior subcapsular polar senile cataract, left eye; and presbyopia, bilaterally.

A June 2008 VA eye consultation report noted the Veteran exhibited corrected distance vision of 20/25 in the right eye and 20/30 in the left eye.  The report concluded with an assessment of pseudophakia, bilaterally, with posterior capsule opacification.

At her hearing before the Board, the Veteran testified that a bug landed in and injured her left eye during service.  She reported having sought treatment for this injury, and that she was told that she had a tear in her left cornea.  She also testified that she was struck in the face with a softball, and that this required treatment for her eye, but that she could not remember which eye.  Finally, she testified that she required glasses for the first time during service as a result of these incidents, and that she was told that she was too young to develop cataracts.  

In May 2011, a VA eye examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report noted the Veteran's history of having had a bug fly into her left eye causing a tear of the cornea.  It also noted the Veteran's history of a softball injury to the left eye.  A visual examination was conducted.   The report noted corrected distance vision findings of 20/50 in the right eye and 20/20 in the left eye.  The VA examiner noted that the Veteran had recently been diagnosed with diabetes mellitus, but that there were no findings of eye sequelae.  The examiner then noted diagnoses of status post cataract extraction with posterior chamber intraocular lens implant, left eye; nuclear sclerotic cataract, right eye; mild nasal pingueculae, bilaterally; inferior forniceal melanosis, left eye; complaints consistent with mild dry eye syndrome and/or mild allergic conjunctivitis; presbyopia, right eye; and refractive correction, bilaterally.

As for the Veteran's status post cataract extraction with posterior chamber intraocular lens implant, left eye, the VA examiner opined that while the Veteran's cataract of the left eye developed at an early age and was of quick onset, the cause of this disorder was unknown.  The VA examiner further stated that even if the Veteran's left eye had been hit with a softball, had a bug land on it, or incurred a corneal laceration (of which no evidence was found), it was highly unlikely that these events during the Veteran's military service had any relationship to the cataract subsequently developing in 2006/2007.  The VA examiner noted that there is virtually no chance of a relationship given the fact that a dilated eye examination in March 2005 found no evidence of cataract in either eye, which the examiner noted would usually develop immediately or within weeks of the injury.  Thus, the examiner felt that the insult to the lens in the left eye causing the cataract occurred sometime after the eye exam in March 2005.  Therefore, the VA examiner opined there was no direct relationship between this disorder and the Veteran's military service.  

As for the Veteran's nuclear sclerotic cataract of the right eye, the VA examiner opined that this disorder was not related to the Veteran's military service.  In support of this conclusion, the VA examiner noted that this disorder was age-related and its size of this disorder was the normal amount expected for a person the Veteran's age.  

As for her mild nasal pingueculae, bilaterally, the VA examiner opined that these likely are not related to the Veteran's military service.  In support of this opinion, the VA examiner noted that this disorder was mild and likely would have developed without military service.  

As for her inferior melanosis, left eye, the VA examiner opined that the etiology of this disorder was unknown, but that it was highly unlikely to be related to the Veteran's military service.

As for the Veteran's complaints consistent with mild dry eye syndrome and/or mild allergic conjunctivitis, the VA examiner opined that no events were noted in the 

Veteran's military service records that could have caused dry eye or allergic conjunctivitis, and it would be highly unlikely that these would be related to the Veteran's reported incidents involving an insect foreign body or corneal laceration.  

As for the Veteran's presbyopia, right eye, the VA examiner opined that this was not related to the Veteran's military service, and was an age-related disorder.  As for her refractive correction, bilaterally, the VA examiner opined that the Veteran's military service had no impact on the Veteran's refractive correction.  In support of this opinion, the VA examiner noted that presbyopia, or difficulty with near vision with age, is a natural process.  The VA examiner further noted that the findings on the post service eye examination in March 2005 were almost identical to the refractions seen during the Veteran's military service.  

      i. Congenital Disorders - Presbyopia and Refractive Correction

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

While the Veteran is competent to testify that she sustained an injury to her left eye from a bug or softball during service, she is not competent in this case to diagnose either of these incidents as the cause of any worsening of her visual acuity during service.  In considering this claim, the VA examiner opined that the Veteran's 

presbyopia, right eye, and refractive correction, bilaterally, were not related to the Veteran's military service.  In support of this opinion, the VA examiner noted that presbyopia is a natural age-related process.  The VA examiner further noted that the Veteran's retirement examination revealed uncorrected distance vision of 20/20, bilaterally, which were the same findings shown on the Veteran's entrance examination.  Thus, a superimposed injury creating additional disability is not shown.

ii. Remaining Eye Disabilities

As for the Veteran's remaining eye disabilities, including status post cataract extraction with posterior chamber intraocular lens implant, left eye; nuclear sclerotic cataract, right eye; mild nasal pingueculae, bilateral; inferior forniceal melansosis, left eye; and complaints consistent with mild dry eye syndrome and/or mild allergic conjunctivitis, there is no evidence of any of these disabilities shown during the Veteran's military service. 

While the Veteran has alleged injuries to her left eye during service, there is simply no evidence of any lasting residual arising therefrom.  Service treatment records include findings from multiple eye examinations.  These reports were silent as to any reference to the Veteran's reported injuries.  Moreover, these reports were silent as to a diagnosis of any of the current eye disabilities shown.

Following her separation from service, none of these disabilities were shown for more than five years.  Moreover, there is no competent evidence of record linking any of these disabilities to the Veteran's military service, or any incident occurring therein.  To this extent, the VA examiner in May 2011 opined that each of these disabilities were not related the Veteran's military service, including the Veteran's reported inservice injuries.

As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 

§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Accordingly, service connection for an eye disability is not warranted.  

II. New and Material Evidence to Reopen Claim Seeking
Service Connection for Migraine Headaches

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In May 2004, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for migraine headaches.  Specifically, the rating decision found that there was no treatment for or diagnosis of migraine headaches during service; and that the Veteran's current migraine headaches were not shown to be related to her military service.  Notice of the RO's May 2004 rating decision was sent to the Veteran that same month.  She did not file a timely notice of disagreement with this decision, and the decision is final.  See 38 U.S.C.A. § 7105.  

In July 2005, the Veteran filed to reopen her claim seeking service connection for migraine headaches.  In support of her claim, she alleged that her current migraine headaches have been aggravated by her service-connected hypertension.  

The RO's May 2004 rating decision is the last final disallowance on the issue of service connection for migraine headaches.  Evidence received since the RO's May 

2004 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for migraine headaches.  Specifically, a September 2005 VA examination for neurological disorders includes the VA examiner's opinion that the Veteran's migraine headaches have been aggravated by her service-connected hypertension.

New and material evidence having been submitted, the Veteran's claim seeking service connection for migraine headaches is reopened.  The Board shall now consider the claim on its merits.

The Veteran is seeking service connection for migraine headaches.  She contends that this disorder has been aggravated by her service-connected hypertension.  Alternatively, she contends that this disorder began during her military service.

Service connection which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original disorder.  38 C.F.R. § 3.310(a).  

The provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal, to conform to the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although VA has indicated that the purpose of the regulation was merely to apply the ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the claim was pending before the regulatory change was made, the Board will consider the claim under the prior version of 38 C.F.R. § 3.310, as it is more favorable to the Veteran in that it does not place the burden on her to establish the pre-aggravation baseline level of disability.   

The Veteran served on active duty in the Army from July 1978 to July 1998.  A review of her service treatment records revealed multiple complaints of headaches.  A January 1995 treatment report noted complaints of right-sided headaches, suggestive of migraines.  A February 1995 computerized tomography (CT) scan of the head noted normal findings.  

Post service treatment records are silent as to any complaints of migraines for four years after the Veteran's separation from service.  An April 2002 private treatment report noted the Veteran's complaints of a left-sided and frontal headache.  The report noted that she had no history of headaches, except as related to her seasonal allergies.  The report concluded with a diagnosis of seasonal allergic rhinitis and cephalgia.  An April 2002 private treatment report noted the Veteran's complaints of severe headaches which were not improving after having bumped her head on a cabinet one week earlier.  A May 2002 private emergency room report noted the Veteran's complaints of an ongoing headache without relief for the past three days.  The report concluded with an assessment of migraine headache.  A May 2002 private CT scan of the head revealed no intracranial abnormality.  

In February 2004, a VA examination for neurological disorders was conducted.  The VA examiner indicated that the Veteran's claims file was reviewed, and the report included a historical summary of the Veteran's migraine headaches.  The Veteran reported having no significant history of headaches prior to 2001.  Following a physical examination, the report noted a diagnosis of migraine headaches.  The VA examiner opined that there was no correlation between the Veteran's current migraine headaches, and the inservice headaches she had several years ago.  The examiner noted that any headaches she might have had during her military service had resolved for quite some time because "she is adamant about her headaches really starting in 2001."  

In September 2005, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the report listed a medical summary of the Veteran's migraine headaches.  The Veteran reported having intermittent headaches with remissions; and that the headaches had 

been basically asymptomatic since her blood pressure has been under better control.  Following a physical examination, the report concluded with a diagnosis of migraine headaches.  The VA examiner then opined that the Veteran's migraine headaches were "less likely than not" caused by her service-connected hypertension.  In support of this opinion, the VA examiner noted that hypertension does not give rise to migraine headaches.  The VA examiner further opined, however, that the Veteran's migraine headaches were aggravated by her service-connected hypertension when it was out of control.  In support of this conclusion, the VA examiner noted that headaches with elevated blood pressure readings were documented in the Veteran's treatment records, and that the headaches appear to have resolved during the period in which her blood pressure was under control.  Finally, the VA examiner opined that the Veteran's migraine headaches would "likely" still be present if the Veteran's service-connected hypertension did not exist. 

The evidence of record does not support a finding of migraine headaches directly related to the Veteran's military service.  Although the Veteran is shown to have expressed complaints of headaches at times during service, the evidence does not establish this to have been a chronic disorder.  38 C.F.R. § 3.303.  Inservice treatment reports do not show complaints of headaches after 1995.  Post service treatment records do not show any complaints of headaches until 2002, and the records indicate that these headaches had only recently started.

On an April 2002 treatment report, the Veteran denied having a history of headaches, except as related to her seasonal allergies.  On her February 2004 VA examination for neurological disorders, the Veteran was adamant that her headaches began in 2001.  No continuity of symptomatology has been alleged, and this is verified in the record.  Id.  Finally, the VA examiner in February 2004 opined that the Veteran's migraine headaches were not related to her military service, or the headaches she experienced during that time.  Accordingly, service connection on a direct basis is not warranted.

However, the September 2005 VA examiner opined that the Veteran's migraine headaches have been aggravated by her service-connected hypertension.  The VA examiner indicated that this position was supported by the Veteran's post service treatment records.  Accordingly, service connection for migraine headaches, secondary to the Veteran's service-connected hypertension, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an eye disorder is denied.

New and material evidence having been submitted to reopen the claim of service connection for migraine headaches, the claim is reopened.

Service connection for migraine headaches, secondary to service-connected hypertension, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


